Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/250,635 filed 12/9/19. Claims 1-26 are pending with claims 1 and 13 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-20, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Speich US 2006/0247819 A1.
Speich teaches:
With respect to claim 1, A method of producing a textile fabric comprising a functional code pattern embedded therein (abstract), the method comprising: calculating conversion factors to allow the textile fabric to adhere to standard barcode formatting rules to transfer to the functional code pattern 

With respect to claim 2, A method as defined according to claim 1, wherein the method comprises mass producing the textile fabric by simultaneously incorporating a plurality of functional code patterns into the textile fabric, wherein the method of mass producing the textile fabric is a continuous process (paragraphs 0004-0005, 0012-0013).  

With respect to claim 3, A method as defined in any one of the-preceding claim 1, wherein the textile process machine comprises a weaving machine or a knitting machine (paragraph 0011).  




With respect to claim 5, A method as defined in claim 1, wherein the functional code pattern spans across a visible portion of the textile fabric (fig. 2, 5).  

With respect to claim 9, A method as defined in claim 1, wherein the textile fabric comprises a plurality of segments, wherein the textile process machine is programmed to produce a unique functional code pattern for each of the plurality of segments (fig. 2, 5; paragraphs 0024, 0027).  

With respect to claim 10, A method as defined in any one of claim 1, wherein the textile fabric comprises a plurality of segments, wherein the textile process machine is programmed to produce identical functional code patterns for each of the plurality of segments (paragraph 0024 – each individual label Ei to E3 has a common pattern M).  

With respect to claim 11, A method as defined in claim 2, wherein the textile fabric comprises a single textile base material comprising a plurality of unique functional code patterns (paragraphs 0020-0021, 0024 - each individual label Ei to E3 has pattern parts Ti to T3 individual from one another).

With respect to claim 12, A method as defined in claim 2, wherein the textile fabric comprises a single textile base material comprising a plurality of identical functional code patterns (paragraphs 0020-0021, 0024 each individual label Ei to E3 has a common pattern M).  



With respect to claim 14, A method as defined according to claim 13, wherein the method comprises mass producing the textile fabric by simultaneously incorporating a plurality of functional code patterns onto the textile fabric via printing (paragraph 0011), wherein the method of mass producing the textile fabric is a continuous process (paragraphs 0004-0005, 0012-0013).  

With respect to claim 15, A method as defined in claim 13, wherein the functional code pattern spans across a visible portion of the textile fabric (fig. 2, 5).  



With respect to claim 17, A method as defined in any one of claim 13, wherein the textile fabric comprises a plurality of segments, wherein the textile process machine is programmed to produce identical code patterns for each of the plurality of segments (paragraphs 0020-0021, 0024 each individual label Ei to E3 has a common pattern M).  

With respect to claim 18, A method as defined in claim 1, wherein the functional code pattern is read by an electronic code reading device (paragraph 0007, claim 7 – barcodes).  

With respect to claim 19, A method as defined in claim 1, wherein the functional code pattern produced is in the form of any pattern (paragraph 0007).  

With respect to claim 20, A method as defined in claim 19, wherein the functional code pattern comprises horizontal stripes, vertical stripes, or a plaid pattern (paragraph 0007, claim 7 – barcodes contain vertical stripes).  

With respect to claim 23, A method as defined in any one of the preceding claim 1, wherein the functional code pattern is decorative and visible to the human eye (fig. 3; paragraph 0007 – graphic figures such as images or logos).  

.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speich US 2006/0247819 A1 in view of Alex et al. US 2017/0198424 A1.
The teachings of Speich have been discussed above.


Speich fails to specifically teach:
With respect to claims 6 and 7, A method as defined in any one of the preceding claim 1, wherein the plurality of textile yarns are of varying diameters.  

With respect to claim 8, A method as defined in claim 1, wherein the plurality of textile yarns have a consistent diameter.  

However, Alex teaches:
With respect to claims 6 and 7, A method as defined in any one of the preceding claim 1, wherein the plurality of textile yarns are of varying diameters (paragraph 0121).  

With respect to claim 8, A method as defined in claim 1, wherein the plurality of textile yarns have a consistent diameter (paragraph 0121 where if a three dimensional aspect is not desired then different diameter yarns would not be needed).  

.


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speich US 2006/0247819 A1 in view of McCoy et al. US 2015/0326892 A1.
The teachings of Speich have been discussed above.
Speich fails to specifically teach:
With respect to claim 21, A method as defined in any one-of the-preceding claim 1, wherein the functional code pattern comprises a Code 39 barcode or a Code 128 barcode.  

With respect to claim 22, A method as defined in any-one of the preceding claim 1, wherein the functional code pattern includes a horizontal barcode component and a vertical barcode component.  

However, McCoy teaches:
With respect to claim 21, A method as defined in any one-of the-preceding claim 1, wherein the functional code pattern comprises a Code 39 barcode or a Code 128 barcode (304a, 304c; paragraphs 

With respect to claim 22, A method as defined in any-one of the preceding claim 1, wherein the functional code pattern includes a horizontal barcode component and a vertical barcode component (paragraphs 0028, 0074 claim 9 – QR code may be woven into the fabric of a jersey).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Speich to incorporate a barcode into a garment, as taught by McCoy, as an obvious matter of design choice to provide access to information about a wearer of the garment such as name, statistics and/or profile of the wearer. 

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speich US 2006/0247819 A1 in view of Reed US 2003/0089782 A1.
The teachings of Speich have been discussed above.
Speich fails to specifically teach:
With respect to claim 24, A method as defined in claim 1, wherein the functional code pattern is invisible to the human eye.  

With respect to claim 26, A textile fabric as defined in claim 25, wherein the textile product comprises a garment, a backpack, a fabric, or a blanket.

However, Reed teaches:


With respect to claim 26, A textile fabric as defined in claim 25, wherein the textile product comprises a garment, a backpack, a fabric, or a blanket (paragraph 0015).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Speich to incorporate an invisible code into a textile, as taught by Reed, to ascertain the authenticity of a garment (paragraphs 0001, 0005).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH